Greene, J.
dissenting. The reasoning of the opinion in this oase I mainly approve, but cannot arrive at the same conclusions. 'Indeed, I think the second concluding proposition shows the incorrectness of the decision. If a county order payable on presentment draws interest, then are the orders in this case entitled to interest. The first order copied in the opinion directs the treasurer, in unqualified terms, to pay the amount of the order out of any funds in the treasury not otherwise appropriated. This is in the usual form of a treasury ordei\ . There is no contingency, no special fund adverted to -in the order. It is for funds in the treasury, funds in esse, and not for funds that are to be placed there, at some future day, out of some contingent resource. To my mind, it is as clearly payable on presentment as any order can be. The first section of the interest law, Rev. Slat. p. 293, provides that creditors shall be allowed interest at the rate of six per cent. “ on money due, or settlement of accounts, from the day of liquidating or ascertaining the balance due thereon.” The money is due —the account is liquidated, from the moment the allowance is made by the commissioners and the usual order of payment is enteied upon their record. Without an order upon the treasurer, then, the creditor is entitled to interest, and without such order he may sue before any court of competent jurisdiction for the recovery of his demand and interest. Can the fact that he takes an order militate against his right to sue or to recover interest ? It is conceded that the order without payment is no satisfaction of the claim; and the decisions of this court show that a party may file such an instrument for cancellation, and recover on the original demand. It is clear, then, that the nature and merits of the indebtedness will justify a recovery of interest. What is there in the order itself that-can preclude such recovery? It is an additional assurance — an acknowledgment of the indebtedness. The clear import of its language is, that the drawers have funds in the hands of the drawee, from which payment is to be made to the payee. If those funds are not *492there, it is not the fault of the payee or holder of the order; his claim still holds against the drawer ; and I believe, upon every principle of justice and correct law, he is entitled to interest at the established rate till payment is made. If such an instrument cannot become due till particular funds are placed in the treasury for its particular payment, the drawers of the order having the management and appropriation of those funds, have the power in their own hands to guard forever against the contingency upon which payment would depend. They could manage to have no funds in the treasury not otherwise appropriated. Law and reason cannot be compatible with a construction which leaves room for the perpetration of such fraud and injustice.
Upon the other order there is more room for doubt; but as such instruments are always to 'be construed strongest against the maker, I do not regard the disjunctive proposition, “ or to be sold hereafter,” as deferring the day of payment to an indefinite contingency. As the order directs the payment to be made by the agent out of “ money in his hands arising from the sale of lots now sold,” it removes all contingency, and creates a pending liability against the drawer upon which interest should be allowed. I consider the plaintiff-in error entitled alike to an action and to interest upon the orders.
The prevailing argument in the opinion of the court and the authorities cited do not, in my opinion, support their conclusion.